IN THE SUPREME COURT OF THE STATE OF DELAWARE


LARRY JOSEPH ROBERTS,                 §
                                      §      No. 447, 2016
      Respondent Below,               §
      Appellant,                      §
                                      §      Court Below−Family Court
      v.                              §      of the State of Delaware
                                      §
KASSIE ROBERTS,                       §      File No. CN07-02922
                                      §      Petition No. 15-37719
      Petitioner Below,               §
      Appellee.                       §

                          Submitted: March 15, 2017
                          Decided:   March 29, 2017

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                     ORDER

      This 29th day of March, 2017, having considered this matter on the briefs

filed by the parties, the Court has concluded that the final judgment of the Family

Court should be affirmed for the reasons stated in its August 1, 2016 decision.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Family Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice